DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “a sleeve including” followed by “a sleeve retaining flap, wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap. The claim states that the sleeve includes “a sleeve retaining flap”, which is equivalent to one sleeve retaining flap. However, then the claims states that “at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap”. This allows for up to three sleeve retaining flaps. It appears the claim limitation “a sleeve retaining flap” should be “at least one sleeve retaining flap”. Furthermore, any dependent claim that includes the “sleeve retaining flap” should be amended to read “the at least one sleeve retaining flap”.
a sleeve lock release tab, wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve lock release tab”. As stated above, the claim states that the sleeve includes “a sleeve lock release tab”, which is equivalent to one sleeve lock release tab. However, then the claims states that “at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve lock release tab”. This allows for up to three sleeve lock release tabs. It appears the claim limitation “a sleeve lock release tab” should be “at least one sleeve lock release tab”. Furthermore, any dependent claim that includes the “a sleeve lock release tab” should be amended to read “the at least one sleeve lock release tab”.
Further regarding claim 1, the applicant states “the tray including” followed by “a tray spring assembly; a tray locking tab configured to be engaged by the sleeve lock release tab, wherein at least one of the tray first side member, the tray second side member, and the tray bottom member includes the tray spring assembly and the tray locking tab”. As stated above, the claim states that the tray includes “a tray spring” and “a tray locking tab”, which is equivalent to one tray spring and one tray locking tab. However, then the claims states that “at least one of the tray first side member, the tray second side member, and the tray bottom member includes the tray spring assembly and the tray locking tab”. This allows for up to three tray springs and up to three tray locking tabs. It appears the claim limitations “a tray spring” and “a tray locking tab” should be “at least one tray spring” and “at least one tray locking tab”. Furthermore, any dependent claim that includes the “a tray spring assembly” or “a tray locking tab” should be amended to read “the at least one tray spring assembly” and “the at least one tray locking tab”.
Regarding claim 6, the applicant states “the sleeve retaining flap is included in the sleeve top member and the tray locking tab is included in the tray top member”. However, claim 1, from which claim 6 indirectly depends states “wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap” and later states “wherein at least one of the tray first side member, the tray second side member, and the tray bottom member includes the tray spring assembly and the tray locking tab”. It is unclear how the sleeve retaining flap and tray locking tab can be on the tray top member when claim 1 states that the respective parts are only on at least one of tray first side member, the tray second side member, and the tray bottom member. Furthermore, since claim 1 only introduces one of the sleeve retaining flap and the tray locking tab, it is unclear how having only one of these parts can be put on at least one of tray first side member, the tray second side member, and the tray bottom member and also included on the tray top member when only one of the sleeve retaining flap and tray locking tab exist.
Regarding claim 8, the applicant states “wherein the sleeve includes at least two of the sleeve retaining flaps and the tray includes at least two of the tray locking tabs”. In claim 1, from which claim 8 depends, the applicant states “a sleeve including” followed by “a sleeve retaining flap” and “the tray including” followed by “a tray locking tab”. Claim 1 states only one sleeve retaining flap and only one tray locking tab. It is unclear how there can now be two of each when only one of each were allowed, per claim 1. Claim 1 should be amended, as stated above, to read “at least one sleeve retaining flap” and “at least one tray locking tab” in order to overcome the 112 rejection.
Regarding claim 11, the applicant states “a sleeve including” followed by “a sleeve retaining flap, wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap. The claim states that the sleeve includes “a sleeve retaining flap”, which is equivalent to one sleeve retaining flap. However, then the claims states that “at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap”. This allows for up to three sleeve retaining flaps. It appears the claim limitation “a sleeve retaining flap” should be “at least one sleeve retaining flap”. Furthermore, any 
Further regarding claim 11, the applicant states “a sleeve lock release tab, wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve lock release tab”. As stated above, the claim states that the sleeve includes “a sleeve lock release tab”, which is equivalent to one sleeve lock release tab. However, then the claims states that “at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve lock release tab”. This allows for up to three sleeve lock release tabs. It appears the claim limitation “a sleeve lock release tab” should be “at least one sleeve lock release tab”. Furthermore, any dependent claim that includes the “a sleeve lock release tab” should be amended to read “the at least one sleeve lock release tab”.
Further regarding claim 11, the applicant states “the tray including” followed by “a tray spring assembly; a tray locking tab configured to be engaged by the sleeve lock release tab, wherein at least one of the tray first side member, the tray second side member, and the tray bottom member includes the tray spring assembly and the tray locking tab”. As stated above, the claim states that the tray includes “a tray spring” and “a tray locking tab”, which is equivalent to one tray spring and one tray locking tab. However, then the claims states that “at least one of the tray first side member, the tray second side member, and the tray bottom member includes the tray spring assembly and the tray locking tab”. This allows for up to three tray springs and up to three tray locking tabs. It appears the claim limitations “a tray spring” and “a tray locking tab” should be “at least one tray spring” and “at least one tray locking tab”. Furthermore, any dependent claim that includes the “a tray spring assembly” or “a tray locking tab” should be amended to read “the at least one tray spring assembly” and “the at least one tray locking tab”.
the sleeve retaining flap is included in the sleeve top member and the tray locking tab is included in the tray top member”. However, claim 11, from which claim 18 indirectly depends states “wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap” and later states “wherein at least one of the tray first side member, the tray second side member, and the tray bottom member includes the tray spring assembly and the tray locking tab”. It is unclear how the sleeve retaining flap and tray locking tab can be on the tray top member when claim 11 states that the respective parts are only on at least one of tray first side member, the tray second side member, and the tray bottom member. Furthermore, since claim 11 only introduces one of the sleeve retaining flap and the tray locking tab, it is unclear how having only one of these parts can be put on at least one of tray first side member, the tray second side member, and the tray bottom member and also included on the tray top member when only one of the sleeve retaining flap and tray locking tab exist.
Regarding claim 20, the applicant states “wherein the sleeve includes at least two of the sleeve retaining flaps and the tray includes at least two of the tray locking tabs”. In claim 11, from which claim 20 depends, the applicant states “a sleeve including” followed by “a sleeve retaining flap” and “the tray including” followed by “a tray locking tab”. Claim 11 states only one sleeve retaining flap and only one tray locking tab. It is unclear how there can now be two of each when only one of each were allowed, per claim 11. Claim 11 should be amended, as stated above, to read “at least one sleeve retaining flap” and “at least one tray locking tab” in order to overcome the 112 rejection.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patwardhan (US 20150307246).
Regarding claim 1, Patwardhan teaches a container (figure 4B) comprising: a sleeve (figure 4B, reference 190) including: a sleeve top member (figure 5A, reference 116); a sleeve bottom member (figure 5A, reference 120) in a spaced apart and substantially parallel arrangement with the sleeve top member (figure 5A); a sleeve first side member (figure 5A, reference 114) adjoining the sleeve top member and the sleeve bottom member (figure 5A); a sleeve second side member (figure 5A, reference 118) opposite the sleeve first side member and adjoining the sleeve top member and the sleeve bottom member (figure 5A), thereby forming an aperture (figure 4B, reference 136) in a first sleeve end (figure 4B, side near 136 and paragraph 56) and a second sleeve end (figure 4B, side near reference 170 and paragraph 56); a sleeve retaining flap (figure 5B, end of panel 112), wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap (figure 5B); and a sleeve lock release tab (figure 5B, reference 154), wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve lock release tab (figure 5B); and a tray (figure 5B, reference 170) slidable into the aperture of the sleeve (figure 4B, reference 136), the tray including: a tray bottom member (figure 5B, foil portion of reference 170); a tray first side member (figure 5B, first side of blister B) adjoined to and substantially perpendicular to the tray bottom member (figure 5B); a tray second side member (figure 5B, second 
Regarding claim 2, Patwardhan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Patwardhan teaches the tray spring assembly includes a folded tab (figure 5B, reference 174) configured to provide a deflecting force against the tray locking tab (figure 5B).
Regarding claim 3, Patwardhan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Patwardhan teaches an end member (figure 48, reference 136) at the first sleeve end or the second sleeve end (figure 4B), the end member adjoining the sleeve top member and the sleeve bottom member (figure 4B, reference 136).
Regarding claim 9, Patwardhan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Patwardhan teaches the tray spring assembly is configured to be in the compressed state when an immediately adjoining portion (figure 5A and 5B, reference 152) of the sleeve is pressed.
Regarding claim 10, Patwardhan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Patwardhan teaches at least one of the sleeve first side member, the sleeve second side 
Regarding claim 11, Patwardhan teaches a method of securing an item in a container (figure 4B), the method comprising placing the item into a tray of the container (paragraph 34), wherein the tray is slidable into a sleeve of the container (paragraph 72), the container (figure 4B) comprising: a sleeve (figure 4B, reference 190) including: a sleeve top member (figure 5A, reference 116); a sleeve bottom member (figure 5A, reference 120) in a spaced apart and substantially parallel arrangement with the sleeve top member (figure 5A); a sleeve first side member (figure 5A, reference 114) adjoining the sleeve top member and the sleeve bottom member (figure 5A); a sleeve second side member (figure 5A, reference 118) opposite the sleeve first side member and adjoining the sleeve top member and the sleeve bottom member (figure 5A), thereby forming an aperture (figure 4B, reference 136) in a first sleeve end (figure 4B, side near 136 and paragraph 56) and a second sleeve end (figure 4B, side near reference 170 and paragraph 56); a sleeve retaining flap (figure 5B, end of panel 112), wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve retaining flap (figure 5B); and a sleeve lock release tab (figure 5B, reference 154), wherein at least one of the sleeve first side member, the sleeve second side member, and the sleeve bottom member includes the sleeve lock release tab (figure 5B); and a tray (figure 5B, reference 170) including: a tray bottom member (figure 5B, foil portion of reference 170); a tray first side member (figure 5B, first side of blister B) adjoined to and substantially perpendicular to the tray bottom member (figure 5B); a tray second side member (figure 5B, second side of blister B) adjoined to and substantially perpendicular to the tray bottom member and opposite the tray first side member (figure 5B), wherein the tray is slidable through the aperture in at least one of the first sleeve end and the second sleeve end (figure 4B, reference 136); a tray spring assembly (figure 5B, reference 176); a tray locking tab (figure 5B, reference 175) configured to be engaged by the sleeve lock release tab (figure 5B), wherein at least one 
Regarding claim 12, Patwardhan teaches all of the claim limitations of claim 11, as shown above. Furthermore, Patwardhan teaches compressing the tray spring assembly; and sliding the tray at least partially out of the aperture (paragraph 73).
Regarding claim 13, Patwardhan teaches all of the claim limitations of claim 12, as shown above. Furthermore, Patwardhan teaches compressing the tray spring assembly includes pressing the sleeve lock release tab, wherein the sleeve lock release tab engages the tray locking tab (paragraph 73).
Regarding claim 14, Patwardhan teaches all of the claim limitations of claim 11, as shown above. Furthermore, Patwardhan teaches the tray spring assembly includes a folded tab (figure 5B, reference 174) configured to provide a deflecting force against the tray locking tab (figure 5B).
Regarding claim 15, Patwardhan teaches all of the claim limitations of claim 11, as shown above. Furthermore, Patwardhan teaches the sleeve further comprises an end member (figure 4B, reference 136) at the first sleeve end or the second sleeve end, the end member adjoining the sleeve top member and the sleeve bottom member (figure 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 716, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 20150307246), as applied to claim 1 and 11 above, and further in view of Everett (US 20160251107).
Regarding claim 4, Patwardhan teaches all of the claim limitations of claim 3, as shown above.
Patwardhan does not teach the end member further comprising a pushing aperture, the pushing aperture configured as an opening in the end member that is otherwise closed. However, Everett does teach the end member (figure 14, reference 525) further comprising a pushing aperture (figure 14, reference 545), the pushing aperture configured as an opening in the end member that is otherwise closed (figure 14).
It would have been obvious to one of ordinary skill in the art at the time of fling to modify the container of Patwardhan to include the end member further comprising a pushing aperture, the pushing 
Regarding claim 5, Patwardhan teaches all of the claim limitations of claim 3, as shown above.
Patwardhan does not teach the tray further comprises a tray top member in a spaced apart, substantially parallel arrangement with the tray bottom member and wherein the tray top member may be opened and closed. However, Everett does teach the tray further comprises a tray top member (figure 11, along the top of reference 100) in a spaced apart, substantially parallel arrangement with the tray bottom member (figure 11, bottom surface of reference 100) and wherein the tray top member may be opened and closed (figure 11 and 12: the tray is open when removed from the sleeve and closed when placed within the sleeve).
It would have been obvious to one of ordinary skill in the art at the time of fling to modify the container of Patwardhan to include a tray top member in a spaced apart, substantially parallel arrangement with the tray bottom member and wherein the tray top member may be opened and closed, as disclosed by Everett, because including the top member allows for forming an enclosed space for holding an item.
Regarding claim 7, Patwardhan, in view of Everett, teach all of the claim limitations of claim 5, as shown above. Furthermore, Everett teaches the sleeve top member includes a pushing aperture (figure 15, reference 505 near reference 545), the pushing aperture configured as an opening in the sleeve top member (figure 15, reference 545).
Regarding claim 16, Patwardhan teaches all of the claim limitations of claim 15, as shown above.
Patwardhan does not teach the end member further comprising a pushing aperture, the pushing aperture configured as an opening in the end member that is otherwise closed. However, Everett does teach the end member (figure 14, reference 525) further comprising a pushing aperture (figure 14, 
It would have been obvious to one of ordinary skill in the art at the time of fling to modify the container of Patwardhan to include the end member further comprising a pushing aperture, the pushing aperture configured as an opening in the end member that is otherwise closed, as disclosed by Everett, because including the aperture allows for a user to start pushing the ray out in order to pull the tray out, as disclosed by Everett (paragraph 54).
Regarding claim 17, Patwardhan teaches all of the claim limitations of claim 11, as shown above.
Patwardhan does not teach the tray further comprises a tray top member in a spaced apart, substantially parallel arrangement with the tray bottom member and wherein the tray top member may be opened and closed. However, Everett does teach the tray further comprises a tray top member (figure 11, along the top of reference 100) in a spaced apart, substantially parallel arrangement with the tray bottom member (figure 11, bottom surface of reference 100) and wherein the tray top member may be opened and closed (figure 11 and 12: the tray is open when removed from the sleeve and closed when placed within the sleeve).
It would have been obvious to one of ordinary skill in the art at the time of fling to modify the container of Patwardhan to include a tray top member in a spaced apart, substantially parallel arrangement with the tray bottom member and wherein the tray top member may be opened and closed, as disclosed by Everett, because including the top member allows for forming an enclosed space for holding an item.
Regarding claim 19, Patwardhan, in view of Everett, teach all of the claim limitations of claim 17, as shown above. Furthermore, Everett teaches the sleeve top member includes a pushing aperture (figure 15, reference 505 near reference 545), the pushing aperture configured as an opening in the sleeve top member (figure 15, reference 545).

Allowable Subject Matter
Claims 6, 8, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 2 July 2021, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Patwardhan, Everett and the 35 USC § 112(b) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAVIER A PAGAN/               Examiner, Art Unit 3735